DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  In Figure 1, element 120, “Assesser” should read “Assessor”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Specification

The abstract of the disclosure is objected to because it includes legal phraseology of the type often used in patent claims (e.g. “comprises”, “wherein”), which is to be avoided in the abstract.  Further, in the list of steps in lines 3-10, it appears that the list items should be separated by semicolons, because several of the list items appear to include internal commas.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0010, in the list of steps in lines 3-10, appears that the list items should be separated by semicolons, because several of the list items appear to include internal commas.  See also paragraphs 0011 and 0012, and see also at least paragraph 0031.  In paragraph 0037, line 2, one repetition of “in accordance” should be deleted.  In paragraph 0037, line 5, “and” should be inserted before “a task template generator”.  On 
Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph 0060). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; 
The use of the terms Microsoft Office, Word, Excel, HyperTransport, and InfiniBand, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the task which was allowed to be performed” in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites “a threat level to the computing device has been previously determined” in line 5.  The tense of “has been previously determined” is not clear in the context of the claim.
Claim 8 recites “data characterizing the task for control” in line 4.  It is not clear whether the phrase “for control” modifies the task or the data.  The claim also recites “an information security” in line 8.  The noncountable noun “security” should not take the indefinite article, and it is not clear what is meant by “a security” in this context.  The claim further recites “the user” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The claim additionally recites “the received results” in line 13; however, the claim previously recited receiving a result rather than results.  The above ambiguities render the claim indefinite.
Claim 9 recites “the at least one processor further configured to” in line 1.  It is not clear how this is related to the claim, although it appears that this may be intended 
Claim 10 recites “the at least one processor further configured to” in line 1.  It is not clear how this is related to the claim, although it appears that this may be intended as a “wherein” clause or similar.
Claim 11 recites “the at least one processor further configured to” in line 1.  It is not clear how this is related to the claim, although it appears that this may be intended as a “wherein” clause or similar.
Claim 12 recites “a threat level to the computing device has been previously determined” in line 5.  The tense of “has been previously determined” is not clear in the context of the claim.
Claim 15 recites “gathering data characterizing the task for control” in line 4.  It is not clear whether the phrase “for control” modifies the task or the data.  The claim also recites “an information security” in lines 6-7.  The noncountable noun “security” should not take the indefinite article, and it is not clear what is meant by “a security” in this context.  The claim further recites “the user” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim additionally recites “the received results” in lines 10-11; however, the claim previously recited receiving a result rather than results.  The above ambiguities render the claim indefinite.

Claim 19 recites “a threat level to the computing device has been previously determined” in lines 5-6.  The tense of “has been previously determined” is not clear in the context of the claim.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams et al, US Patent Application Publication 2015/0339477.
In reference to Claim 1, Abrams discloses a method that includes gathering data characterizing a task for control of a computing device (paragraph 0026); determining a 
In reference to Claims 2 and 3, Abrams further discloses retraining or correcting the model (paragraphs 0025, 0034).
In reference to Claims 4-6, Abrams further discloses that the threat level is a numerical value characterizing probability (see paragraph 0025).
In reference to Claim 7, Abrams further discloses that the test is generated based on the task being performed or information being requested (see paragraphs 0026, 0028).

Claims 8-14 are directed to systems having functionality corresponding to the methods of Claims 1-7, and are rejected by a similar rationale, mutatis mutandis.
Claims 15-20 are directed to software implementations of the methods of Claims 1-6, and are rejected by a similar rationale.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hearn et al, US Patent 9348981, discloses a system for generating authentication challenges based on a level of risk.
Bailey, US Patent Application Publications 2011/0029902 and 2014/0325657, discloses systems in which a difficulty level of an identification test is adjusted based on risk.
Gross, US Patent Application Publication 2015/0039315, discloses systems for controlling access to resources using spoken CAPTCHA tests.
Thompson, US Patent Application Publication 2017/0078319, discloses techniques for selecting a CAPTCHA based on risk.
Hoy et al, US Patent Application Publication 2017/0104740, discloses a system where a CAPTCHA is displayed based on a risk level.
Fedor, US Patent Application Publication 2017/0161490, discloses a system for dynamically updating CAPTCHA challenges based on risk assessments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492